Thank you very much. It is a pleasure and an honour to share the Assembly Hall with all of you.
At no other time has Latin America seen more clearly that it must choose between the two roads that lie before it.
The two roads do not lead — as many intellectuals in the region have asserted — either towards the left or the right; statism or neo-liberalism; or socialism or capitalism.
The two roads, one of which we must choose, are simpler. One is the road of freedom and the other is the road of oppression.
In other words, we are once again faced with the dilemma that arises between the choices of democracy or dictatorship. In short, we are faced with the dilemma of modernity.
Did we create the State to oppress or to guarantee freedom? Ladies and gentlemen, it is time to choose.
Let us admit that, in general, Latin America has not overcome the threat of authoritarianism.
And let us concede that very important people in Latin American politics remain in the thrall of authoritarian temptation.
And, consequently, let us accept that many of our societies are at risk of surrendering to new forms of authoritarianism and oppression.
And what are these new forms of authoritarianism that threaten several of our nations?
They are simply the pursuits of caudillismo and authoritarian populism.
They encourage the appropriation and, if necessary, kidnapping of public life by a caudillo and his caste.
It is not matter of parties, the armed forces, unions or ideologies. In sum, it has nothing to do with any organization or institution conceiving of the common good.
It is about individual pursuits of power.
Those pursuits aspire to see the Caudillo and his caste gain complete control of the political sphere, culture, the economy and ultimately the freedom of the people.
They are founded on the idea of privilege. And, for that reason, run contrary to the idea of rights.
It is the system of the few. It is the system of castes. It is the system of the political elites. It is the system of the political clan.
In short, Latin America has before it the road offered up by caudillismo and authoritarian populism. But it also has another path, which is different and opposed to caudillismo and authoritarian populism, respects the people and is based on democracy. In effect, after having lived through the populist era, Latin America has the option of building political coexistence, based on the republican tradition — which is the tradition of freedom.
That is the road we are building in Bolivia. It is the road leading towards returning power to the people. It is the road leading towards validating the rule of law.
It is the road leading towards overcoming more than a decade of populist and authoritarian caudillismo. It is the road leading towards restoring the freedom of the citizens.
And it is precisely in order to build that road to freedom that we are supporting fair and transparent elections on 18 October.
And we are supporting them despite the fact that the proponents of caudillisto populism attempted to stop and sabotage them with brutal and violent actions a few weeks ago.
Those actions included blocking highways so that oxygen intended for patients who had fallen ill to COVID-19 would not get by. It was an extraordinarily inhuman and cruel way of sowing chaos and terror. Such actions led to death and damage, which under the eyes of the law can clearly be seen as crimes against humanity.
The Bolivian people, however, courageously and determinedly stopped the organized and systematic attempt to overthrow democracy and reinstall the dictatorship in Bolivia. We are a people who have decided to turn the page and leave behind the populist dictatorship.
We are a people who no longer want to see Governments building palaces or museums dedicated to the caudillo. We are a people who want democracy, health care, employment, education and opportunities.
And that is why the decision of the current Government to invest 10 per cent of the national budget in health care has been a very important step for Bolivia.
And that is also why the efforts we have made in health care have been very important in achieving in three months what had not been achieved for decades in our country. They involved thousands of health-care jobs and other initiatives to equip hospitals and treat free of charge thousands of citizens who contracted the coronavirus disease.
Similarly, in keeping with the purpose of establishing the Republic — the Government of the people, the Government under the law for all and the Government devoted to political freedom — we have established in Bolivia a support system for the people, which is unprecedented in our history.
The pandemic reminded us of the enormous importance of helping one another.
It reminded us of our Christian value to care for one another. And it reminded us of the ethics of mutual help as a path leading towards healthy coexistence among people who consider themselves to be brothers and sisters, free and equal.
The support and assistance system that we have established is based on the providing cash vouchers to the population — directly to all Bolivian families, with special emphasis on the people and families who are most in need.
Well then, in view of the two roads of freedom and oppression, which I took the liberty of expounding upon, it is a pleasure to say in the Assembly that Bolivia has chosen the road of freedom.
But I would be remiss if I did not conclude my statement without condemning before the world the systematic and abusive assault that the Kirchnerist Government is carrying out from Argentina against the institutions and republican values in Bolivia.
We have nothing against the noble Argentine people. Moreover, it is a nation that we esteem and love like a brother. We have nothing against Peronism, which we value as a political tradition — the national popular tradition — and has been the driving force behind enormous achievements in the social modernization of Argentina.
It is a tradition that we are familiar with in Bolivia where the 1952 Revolution, which exemplified the national popular tradition, set the stage for extraordinary progress with regard to equality and social justice.
Nor do we harbour any bitterness towards other Governments, such as the Government of Havana, with which we do not agree ideologically. But we maintain the due respect and courtesy that characterize the relations between two sovereign States and between two brotherly peoples, who share a common history.
But the case of the Argentine Government is different. It involves behaviour that I described earlier when I spoke of the populist castes, which do not hesitate to use frankly abusive methods to carry out their plans, obtain power and take stands that run contrary to promoting freedom.
What is the Argentine Government’s authority to make interference the key to its foreign policy towards Bolivia? And what is its authority to protect a violent conspiracy by Evo Morales against Bolivian democracy from Argentine soil?
And even worse, what is the authority of the Argentine Government to offer impunity to Evo Morales in cases as serious as the national and international investigations that are under way against this former dictator, for human rights violations, for sexual violations against girls or underage women, or for complicity in political murder?
Kirchnerist populism knows that the Bolivian nation is not the private property of any caste. We are a sovereign and respectable people.
Bolivia is respected. Bolivian democracy is respected. The Bolivian people respect themselves.
Nor can I fail to mention the maritime issue in this speech. I call on the international community in these new times to resolve through negotiation and fraternal understanding the critical and pending problems between States, such as the Bolivia’s lack of sovereign access to the Pacific Ocean.
Ladies and Gentlemen:
Bolivia has chosen freedom. She has chosen the republic. And no matter who your enemies are, the important thing is that democracy, freedom, institutions and republican values have come to stay in Bolivia.
We invite the world to look at our electoral process, which, unlike that promoted by Evo Morales last year, will be clean and free of fraud. We invite the world to look at our system of aid, bonds and solidarity, which has launched in Bolivia a historic stage of assistance to those who need it most.
We invite the world to visit us, because we are a people that, despite so many political, social, economic and health difficulties, now looks forward with courage, freedom and joy.
Thank you very much. God bless you.